ASSETMARK FUNDS ASSETMARK CORE PLUS FIXED INCOME FUND REGISTRATION # 811-10267 ATTACHMENT 77 0 TRADE DATE DESCRIPTION OF SECURITY AMOUNT PURCHASED ISSUE SIZE SELLING UNDERWRITER LIST OF UNDERWRITERS 04/29/09 Florida Gas Transmission Bank of America BOA Securities, Calyon New York, Goldman Sachs, JPMorgan Chase & Co., Barclays Capital, Mitsubishi UFJ Securities, RBC Capital Markets, SunTrust Robinson Humphrey, Wachovia Securities, Williams Capital Group 06/18/09 Capital One Bank Smith Barney Barclays Capital, Citigroup Inc., Goldman Sachs, Wachovia Securities, BOA Securities LLC, Keefe Bruyette & Woods, Morgan Stanley, RBC Dominion Securities 09/09/09 Agilent Technologies Credit Suisse Barclays Capital, CGMI, Credit Suisse, BNP Paribas Securities, Goldman Sachs, Standard Charter Bank, Utendahl Capital Markets 11/17/09 Republic of Qatar Barclays Capital Barclays Capital, Credit Suisse, Goldman Sachs, JPMorgan Chase, Qatar National Bank 11/18/09 Transatlantic Holdings Wachovia Goldman Sachs, Wells Fargo/Wachovia 03/08/10 Ameriprise Financial Inc. Morgan Stanley Credit Suisse Securities USA, Goldman Sachs, Morgan Stanley, BOA Merrill Lynch, HSBC Securities, JPMorgan Chase & Co., Wells Fargo & Co. 03/16/10 Developers Diversified Realty Corporation Deutsche Bank BOA Merrill Lynch, Deutsche Bank Securities, Inc., UBS Securities, Goldman Sachs 03/23/10 Northwestern Mutual Life JPMorgan Chase BOA Merrill Lynch, Goldman Sachs, JPMorgan Securities
